Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 is being considered by the examiner.
Response to Arguments
Applicant’s amendments filed on 11/22/2022, with respect to claims 1-13 have been fully considered and are persuasive.  The restriction of  combination subcombination has been withdrawn. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested USER INTERFACES FOR WELDING POWER SUPPLIES.

Claim Objections
Claim 20 objected to because of the following informalities: is missing the preposition "for" between "ranges" and "the" on line 1 .  Appropriate correction is required.

Claim Interpretation
Regarding Claim 14, the examiner interprets that the “user interface” on line 10 and the “graphical user interface” are different.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 9, 10, 12, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the third graphical band," in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction could be to change dependence from claim 3 to claim 4. 
Claim 9 recites the limitation “the first or second characteristic”, in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction could be to change dependence from claim 1 to claim 8.  	Dependent claim 10 inherits the same deficiency.
Claims 12 and 13 recites the limitation “the property of the workpiece”, in line 2.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction could be to change dependence from claim 1 to claim 3. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,3, 7-10, and 12-20 are rejected under 35 U.S.C. 102(a)1 and 102(a)2 as being anticipated by (US 20170165775 A1) - Knoener.
Regarding claim 1,  Knoener is directed to a welding graphical user interface (GUI). Knoener teaches a graphical user interface comprising: a first graphical interface representing a first welding parameter; and a second graphical interface representing a second welding parameter, each graphical interface being controlled by a controller configured to: receive data corresponding to output values for each of the first and second welding parameters, respectively ([abstract]), display a first marker on the first graphical interface representing the output value associated with the first welding parameter; display a second marker on the second graphical interface representing the output value associated with the second welding parameter; (see figure below)

    PNG
    media_image1.png
    436
    827
    media_image1.png
    Greyscale

determine a range of values for each of the first and second welding parameter based on the output value associated with the second welding parameter and one or more corresponding welding process parameters; ([0039] when the Auto-Set selector 46 is enabled, if there are current values for the voltage and wire feed speed parameters and/or the amperage parameter, these values may be automatically adjusted to bring them within their respective acceptable ranges of values.) and generate a first graphical band representing the range of values for the first welding parameter (60); generate a second graphical band representing the range of values for the second welding parameter (62); and displaying the first and second graphical bands on the first and second graphical interfaces, respectively ([0007] The interface also includes a color display device configured to display a first color graphical representation of an acceptable range of values for the parameter of power, and to display a second color graphical representation of an acceptable range of values for the rate of advancement of the electrode).
Regarding Claim 3, Knoener is directed to a welding graphical user interface (GUI). Knoener teaches wherein the generated range of values for the second welding parameter are a first range of values, the controller further configured to: determine a change in the output value associated with the second welding parameter from a first value corresponding to a first workpiece property value to a second value corresponding to a second workpiece property value ([0033] As will be discussed henceforth and illustrated by FIGS. 2-19, in certain embodiments, the user interface 38 may include a welding process selector 40, an electrode diameter adjustor 42, a material thickness adjustor 44, an Auto-Set selector 46, a color display screen 48, and voltage and wire feed speed and/or amperage adjust dials 50 and 52, respectively.).
Regarding Claim 7, Knoener is directed to a welding graphical user interface (GUI). Knoener teaches the controller is further configured to: receive an input corresponding to a change in value of the first welding parameter; display the first marker at the changed value on the first graphical interface independently of the first graphical band ([0038] The user interface 38 also includes welding parameter adjustment dials 50 and 52, which may be used to manually adjust (e.g., increase or decrease) the voltage and wire feed speed parameters and/or amperage parameter within acceptable ranges of values, depending on the particular type of welding process selected using the welding process selector 40.).
Regarding Claim 8, Knoener is directed to a welding graphical user interface (GUI). Knoener teaches wherein the controller is further configured to: display a first characteristic on a first portion of each graphical band associated with a low welding parameter value; and display a second characteristic on a second portion of the graphical representation associated with a high welding parameter value. (see figure 2 below)


    PNG
    media_image2.png
    575
    943
    media_image2.png
    Greyscale


Regarding Claim 9, Knoener is directed to a welding graphical user interface (GUI). Knoener teaches the first or second characteristic comprises one of a color, an intensity, a shape, a size, or a pattern ([0045] The color display screen 48 may then display graphical range indicators 60 and 62, for example, in which the graphical range indicators 60 and 62 depict (e.g., display varying colors and/or movement of a range bar).
Regarding Claim 10, Knoener is directed to a welding graphical user interface (GUI). Knoener teaches the first characteristic is a first color and the second characteristic are a second color, the controller configured to control the respective graphical interface to display a color gradient from the first color to the second color ([0045] The color display screen 48 may then display graphical range indicators 60 and 62, for example, in which the graphical range indicators 60 and 62 depict (e.g., display varying colors and/or movement of a range bar).
Regarding Claim 12, Knoener is directed to a welding graphical user interface (GUI). Knoener teaches the controller is further configured to dynamically calculate the range of values based on a change in the property of the workpiece ([0035] The electrode diameter and material thickness settings, in conjunction, have an effect on the voltage and amperage (i.e., electrical current) required to perform a given welding procedure.).
Regarding Claim 13, Knoener is directed to a welding graphical user interface (GUI). Knoener teaches the property of the workpiece comprises one or more of material thickness or material type ( [abstract] material thickness setting for a work piece when the third input element).
Regarding Claim 14, Knoener is directed to a welding graphical user interface (GUI). Knoener teaches a welding-type system comprising: ([Abstract] a welding system), a graphical user interface (GUI) that includes a first graphical interface representing a first welding parameter, and a second graphical interface representing a second welding parameter, ([Abstract] a welding system includes an interface with a first input element… a second input element), a controller configured to: ([Abstract] The welding system also includes control circuitry), receive data corresponding to output values for each of the first and second welding parameters, respectively; ([abstract]  configured to adjust and display on the color display device the parameter of power and the rate of advancement based at least in part on a selected diameter setting for the electrode ), receive, from a user interface, an output value associated with the second welding parameter;([0032]The user interface 38 is the primary means by which a user or an operator interacts with the welding system 10), calculate a range of values for each of the first and second welding parameters based on the received second welding parameter output value and one or more corresponding welding process parameters; ([0039] the Auto-Set selector 46, then the wire feed speed may be automatically adjusted by the control circuitry 30 to bring the wire feed speed down to a value just within the acceptable range of values for the wire feed speed, down to a value just within a preferred subrange (e.g., a second acceptable range of values within the acceptable range of values) of the acceptable range of values for the wire feed speed, or down to an ideal value for the wire feed speed within the acceptable range of values. Similar adjustments may be made for current and/or voltage, as well as to bring lower values up to certain ranges or values.) and generate a first graphical band representing the range of values for the first welding parameter; generate a second graphical band representing the range of values for the second welding parameter; and displaying the first and second graphical bands on the first and second graphical interfaces, respectively. (see figure Below)

    PNG
    media_image3.png
    436
    827
    media_image3.png
    Greyscale

Regarding claim 15, Knoener teaches each graphical interface further comprises a numerical value of the respective welding parameter. (see figure below)

    PNG
    media_image4.png
    473
    855
    media_image4.png
    Greyscale


Regarding claim 16, Knoener teaches the first welding parameter is voltage, and the second welding parameter is wire feed speed. (see figure below) 

    PNG
    media_image1.png
    436
    827
    media_image1.png
    Greyscale

Regarding claim 17, Knoener teaches one or more visual indicators associated with the first or second graphical band is changed in response to a change in the first or the second welding parameter([abstract]  third input element is activated, and to control the parameter of power and the rate of advancement based on the adjustment of the parameter of power and the rate of advancement.).
Regarding claim 18, Knoener teaches the one or more visual indicators is one of a color, a brightness, a shape, a size, or a pattern ([0006] The interface also includes a color display device).
Regarding claim 19, Knoener teaches the controller is further configured to display a position of a value marker associated with the first or second welding parameter on the respective graphical interface independently of the respective graphical band [0045] a slider indicating the current value (e.g., the slider 74 of the graphical range indicator 62) is shown within the acceptable range.).
Regarding claim 20, Knoener teaches limits of the operating ranges the first and second graphical interfaces correspond to operating parameters of the welding-type system, the controller further configured to display the first and second visual bands within the respective operating range based on the calculated range of values ([0034]  the welding process selector 40 may also allow an operator to select a desired welding process (e.g., stick, MIG, TIG, etc.), electrode material type (e.g., steel, aluminum, etc.), and gas type (e.g., C25, C100, Argon, etc.), and subsequently elect to enable the Auto-Set function of the welding system 10 to automatically set the appropriate voltage and wire feed speed and/or amperage welding parameters.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over (US 20170165775 A1) Knoener in view of (US 20070181553 A1) Stanzel.
Regarding claim 2 Knoener does not expressly teach  the controller is further configured to adjust a position of the first graphical band on the first graphical interface based on a change in the output value associated with the second welding parameter.
Stanzel is directed towards a welding GUI. Stanzel does teach the controller is further configured to adjust a position of the first graphical band on the first graphical interface based on a change in the output value associated with the second welding parameter ([0012] Thus, in Such a system, if an operator were to adjust the voltage to the wire electrode, the wire-feed speed would be automatically adjusted to accommodate the new Voltage setting. Alternatively, the selected wire-feed speed can automatically determine an output Voltage level.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knoener to include the controller is further configured to adjust a position of the first graphical band on the first graphical interface based on a change in the output value associated with the second welding parameter because in order to keep all parameters in a certain range when changing the wire feed speed the voltage range needs to be changed to ensure a proper parameter range.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over (US 20170165775 A1) Knoener in view of (US 20200133819 A1) GROSSMAN.
Regarding claim 4, Knoener does not expressly teach the first workpiece property value corresponds to the first range of values and the second workpiece property value corresponds to a second range of values, the controller further configured to: generate a third graphical band corresponding to the second range of values; and display the third graphical band on the second graphical interface.
Grossman directed to a graphic user interface. Grossman does teach the first workpiece property value corresponds to the first range of values and the second workpiece property value corresponds to a second range of values, the controller further configured to: generate a third graphical band corresponding to the second range of values; and display the third graphical band on the second graphical interface ([0068]  Each band may comprise a circular band that is concentric with the center circle and represents a particular level of user proficiency, also refer to figure 11 in Grossman).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knoener to include the first workpiece property value corresponds to the first range of values and the second workpiece property value corresponds to a second range of values, the controller further configured to: generate a third graphical band corresponding to the second range of values; and display the third graphical band on the second graphical interface. The circle bands that are concentric with the center (taught by Grossman) to display an array of data points and values. The second range of values that is taught by Knoener could be on these  concentric bands. This combination will allow the user to see more welding parameters in a condensed area.
Regarding claim 5, Knoener does not expressly teach the second graphical band representing the first range of values overlaps with the third graphical band representing the second range of values
Grossman directed to a graphic user interface. Grossman does teach the second graphical band representing the first range of values overlaps with the third graphical band representing the second range of values ([0068]  Each band may comprise a circular band that is concentric with the center circle and represents a particular level of user proficiency, also refer to figure 11 in Grossman).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knoener to include the second graphical band representing the first range of values overlaps with the third graphical band representing the second range of values. The circle bands that are concentric with the center (taught by Grossman) to display an array of data points and values. using all the range value (taught by Knoener) the overlap will happen in the concentric bands if appropriate. This combination will allow the user to see more welding parameters in a condensed area.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over (US 20170165775 A1) Knoener in view of (US 20180095640 A1) Albright.
Regarding claim 6, Knoener does not expressly teach  the controller is further configured to access a list of workpiece properties, each property corresponding to a range of values for the first or the second welding parameter.
Albright is directed to a welding unit. Albright does teach the controller is further configured to access a list of workpiece properties, each property corresponding to a range of values for the first or the second welding parameter ([0055] From the template search screen 350, available stored templates can be filtered based on criteria such as weld joint type, weld position (e.g., 1F-4F, 1G-4G, etc.), workpiece thickness, type of metal, or other parameters. Certain filtering parameters can also be displayed pictographically 352, such as the weld joint type and weld position. A specific welding template can be selected from a list of templates 354 meeting the filter criteria.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knoener to include  the controller is further configured to access a list of workpiece properties, each property corresponding to a range of values for the first or the second welding parameter. The templates (taught by Albright) can save many welding parameter and workpiece parameters for future use. This will allow the user to quickly find commonly used parameters for certain welding applications 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over (US 20170165775 A1) Knoener in view of (US 20160311045 A1) Sickels.
Regarding Claim 11, Knoener does not expressly teaches portions of each graphical interface displays a graphical operating range corresponding to the operating range of the respective welding parameter, wherein portions of the graphical operating range outside the respective graphical band is displayed with a third characteristic. 
Sickels is directed to a welding method. Sickels does teach portions of each graphical interface displays a graphical operating range corresponding to the operating range of the respective welding parameter, wherein portions of the graphical operating range outside the respective graphical band is displayed with a third characteristic ([0019] may also include visual indicators, such as a display screen to display graphics, buttons, icons, text, windows, and similar features relating to the setting and displaying of welding parameters in the case of over conditions.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Knoener to include portions of each graphical interface displays a graphical operating range corresponding to the operating range of the respective welding parameter, wherein portions of the graphical operating range outside the respective graphical band is displayed with a third characteristic because the safety feature (taught by Sickels) would be able to protect the equipment and/or work piece. The GUI’s (taught in Knoener) hold state feature can be used to implement this safety feature.

    PNG
    media_image5.png
    503
    761
    media_image5.png
    Greyscale


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH BRIAN ASSANTE whose telephone number is (571)272-5853. The examiner can normally be reached M-F 7:30 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME A ABRAHAM can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEITH BRIAN ASSANTE/ Examiner, Art Unit 3761                                                                                                                                                                                         
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792